                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                  No. 5:19-CV-164-BO

JAMIE LEE MCDONALD,                           )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )                      ORDER
                                              )
                                              )
OFFICER J. SITES, et al.,                     )
                                              )
       Defendants.                            )


       This cause comes before the Court on the memorandum and recommendation by United

States Magistrate Judge Robert T. Numbers, IL [DE 4]. On May 20, 2019, Judge Numbers

recommended that plaintiff be permitted to proceed in forma pauperis but that her claims be

dismissed. Id. Plaintiff has objected to the M&R and the matter is ripe for review. For the reasons

that follow, the M&R is ADOPTED.

                                        BACKGROUND

       In April 2019, plaintiff filed a prose application to proceed informapauperis under 28

U.S.C. § 1915. [DE 1]. Plaintiff claims that defendants violated her Fourth, Fifth, and Fourteenth

Amendments rights. In particular, she claims that defendant Blake Alan Pokopec falsely told police

that plaintiff had stolen a 2004 Toyota Prius from him when, in fact, plaintiff had purchased the

car from Pokopec. [DE 1-1, p. 5]. Plaintiff claims that although she had paperwork that would

have proven that she'd purchased the car, defendant Sites arrested her anyway. Id. Plaintiff alleges

that she "filed a formal complaint" with the Apex police department and then "filed a complaint

with the Internal Affairs Section," but her appeals were ultimately unsuccessful. Id.
       In May 2019, Judge Numbers entered the instant memorandum and recommendation

(M&R), granting plaintiffs application to proceed in forma pauperis and recommending that

plaintiffs claims be dismissed for failure to state a claim upon which relief can be granted. [DE

4]. Plaintiff has objected to the M&R, reiterating her belief that her cdnstitutional rights were

violated and arguing that dismissal would be premature. [DE 7].

                                           DISCUSSION

       A district court is required to review de nova those portions of an M&R to which a party

timely files specific objections or where there is plain error. 28 U.S.C. § 636(b)(l); Thomas v. Arn,

474 U.S.140, 149-50 (1985). "[I]n the absence of a timely filed objection, a district court need

not conduct de nova review, but instead must only satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation." Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal quotation and citation omitted). Here, the Court

construes plaintiffs response as a timely, specific objection to the finding that she has not alleged

sufficient facts to state a claim upon which relief can be granted.

       When considering a motion to dismiss under Rule 12(b)(6), "the court should accept as

true all well-pleaded allegations and should view the complaint in a light most favorable to the

plaintiff." Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993). A complaint must state

a claim for relief that is facially plausible. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007). "A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged," as

merely reciting the elements of a cause of action with the support of conclusory statements does

not suffice. Iqbal, 556 U.S. at 678. The Court need not accept the plaintiffs legal conclusions




                                                  2
drawn from the facts, nor need it accept unwarranted inferences, unreasonable conclusions, or

arguments. Philips v. Pitt County Mem. Hosp., 572 F.3d 176, 180 (4th Cir. 2009).

       Plaintiffs claims can be separated into two groups. First, plaintiffs claims against the

defendant officers must be dismissed. Plaintiff has sued each of the defendant officers in their

official, rather than individual, capacities. As such, her claims against each officer are actually

claims against the Town of Apex. See Kentucky v. Graham, 473 U.S. 159, 165-66 (198~). In order

to proceed under 42 U.S.C. § 1983 against a municipality like Apex, a plaintiff must demonstrate

that the alleged constitutional injury is attributable to one of the munipality's official policies,

procedures, or customs. See Monell v. Dep 't of Soc. Servs. of City of NY, 436 U.S. 658, 694

(1978). Plaintiff has not alleged that the defendant officers' alleged violations of her constitutional

rights were the product of some official Apex policy, procedure, or custom. As such, plaintiff has

not alleged sufficient facts to state a claim against the defendant officers, and her claims against

each must be dismissed without prejudice.

       Second, plaintiffs claims against defendant Pokopec must also be dismissed. To prevail

on a § 1983 claim against an individual, a plaintiff "must show that the alleged deprivation was

committed by a person acting under color of state law." West v. Atkins, 487 U.S. 42, 48 (1988).

Here, there is no indication that Pokopec was acting under color of state law when he filed the

police report against plaintiff. A private citizen does not become a state actor simply by filing a

police report. See, e.g., Benavidez v. Gunnell, 722 F.2d 615, 618 (10th Cir. 1983) ("The mere

furnishing of information to police officers does not constitute joint action under color of state law

which renders a private citizen liable under§ 1983 .... ").Because Pokopec was not a state actor,

he may not be sued under§ 1983, and plaintiffs claims against him must be dismissed.




                                                  3
       The Court has reviewed the M&R and is satisfied that there is no clear error on the face of

the record. Plaintiff has failed to allege sufficient facts to state a claim upon which relief can be

granted under Rule 12(b)(6). Accordingly, the memorandum and recommendation is ADOPTED.

                                          CONCLUSION

       The memorandum and recommendation of Magistrate Judge Numbers [DE 4] is

ADOPTED and plaintiffs complaint is DISMISSED WITHOUT PREJUDICE.



SO ORDERED, this j_!/day of June, 2019.




                                              TE    NCE W. BOYLE
                                              CHIEF UNITED STATES DISTRICT J




                                                 4
